  Case 6:19-cv-00075 Document 1 Filed on 08/22/19 in TXSD Page 1 of 15



                   IN THE UNITED STATE DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                            VICTORIA DIVISION

DONALD M. PARKS and BARBARA J. PARKS
D/B/A AQUA PURIFICATION, INC.

PLAINTIFFS

vs.                                                 CIVIL ACTION NO. 6:19-cv-75
                                                    JUDGE_________________________

STATE FARM LLOYDS

DEFENDANT

                      PLAINTIFF’S ORIGINAL COMPLAINT
                           JURY TRIAL DEMANDED

      COME NOW, DONALD M. PARKS and BARBARA J. PARKS d/b/a AQUA

PURIFICATION, INC. (hereinafter, referred to as Plaintiffs), and file this, their

Original Complaint, and for causes of action against STATE FARM LLOYDS

(hereinafter, referred to as “Defendant”), would show unto the Court and the jury the

following:

                      PARTIES AND SERVICE OF PROCESS

       1.      Plaintiff DONALD M. PARKS owns the property located at 5007

Country Club Drive, Victoria, Texas 77904 that is the subject of this lawsuit and is

situated in Victoria County, Texas.

       2.      Plaintiff BARBARA J. PARKS owns the property located at 5007

Country Club Drive, Victoria, Texas 77904 that is the subject of this lawsuit and is

situated in Victoria County, Texas.

       3.      Defendant, STATE FARM LLOYDS is a domestic insurance company

registered to engage in the business of insurance in the State of Texas. State Farm Lloyds



                                            1
  Case 6:19-cv-00075 Document 1 Filed on 08/22/19 in TXSD Page 2 of 15



is an unincorporated association of underwriters who are citizens of Illinois. This

Defendant may be served with personal service by a process server, by serving its

Attorney for Service, Corporation Service Company, 211 East 7th Street, Suite 620,

Austin, Texas 78701-3218.

                               STATUTORY AUTHORITY

        4.      This suit also brought in part, under the Texas Insurance Code, Sections

541.051 et seq., 541.151 et seq., 542.051 et se., and Tex. Civ. & Rem. Code Section

38.01 et seq.

                                      JURISDICTION

        5.      This Honorable Court maintains subject matter jurisdiction over this

matter, pursuant to 28 U.S.C. § 1332, based on complete diversity of citizenship between

the parties. The amount in controversy exceeds the minimum jurisdictional limits.

                                           VENUE

        6.      This Honorable Court maintains venue under 28 U.S.C. § 1391(b)(2),

being the judicial district of the location of the property that is the subject of this action.

                      NOTICE AND CONDITIONS PRECEDENT

        7.      Defendant has been provided written notice of the claims made by

Plaintiffs in this complaint, including a statement of Plaintiffs’ actual damages and

expenses in the manner and form required by Tex. Ins. Code § 542A.003.

        8.      All conditions precedent necessary to maintain this action and in order to

maintain claim under the insurance policy in question have been performed, occurred, or

have been waived by Defendant.




                                                2
  Case 6:19-cv-00075 Document 1 Filed on 08/22/19 in TXSD Page 3 of 15



                                          FACTS

       9.      This lawsuit arises out of the following transactions, acts, omissions,

and/or events. Hurricane Harvey struck South Texas on April 25, 2017 and caused

catastrophic damage for multiple days throughout the region for several days. On or

about August 26, 2017, Plaintiffs’ property sustained damages as a result of Hurricane

Harvey winds of up to 76 mph over multiple consecutive days.

       10.     Plaintiffs submitted a claim to Defendant, STATE FARM LLOYDS,

pursuant to the contract of insurance, for damages to the property as a result of Hurricane

Harvey and asked Defendant STATE FARM LLOYDS to honor its contractual

obligations and cover the cost of repairs to the property.

       11.     Defendant, STATE FARM LLOYDS, accepted the Plaintiffs’ claim and

assigned a claim number of 53-1864-1Z5.

       12.     Defendant, STATE FARM LLOYDS assigned adjuster Antoine Freeman

to investigate and evaluate the claim. Antoine Freeman then assigned adjuster Cody

Jennings, to inspect, investigate and evaluate the claim, assess the damages to the

property, and communicate with the Plaintiffs as to coverage under the policy.

       13.     Plaintiffs then hired Troy Brown of DTL Global, LLC to inspect the

property for damages from Hurricane Harvey, properly investigate and evaluate the claim

and communicate with Defendant and its representatives regarding the claim.

       14.     Cody Jennings performed an inspection of the subject insured property

and provided an estimate of the damages on September 27, 2017. Mr. Jennings estimated

the covered damages at a replacement cost value of $1,218.32, which only allowed to

repair wind damage to the gutters and misrepresented the value of Plaintiffs’ total loss.




                                              3
  Case 6:19-cv-00075 Document 1 Filed on 08/22/19 in TXSD Page 4 of 15



         15.      Even though the property had sustained extensive damages from the

storm, Jennings ignored wind created damages to the bird stops and wind uplifted,

separated roof panels, that allowed water to enter and cause interior damages to fifteen

rooms.      Jennings completed a results oriented, unreasonable inspection, failed to

document all the covered wind damages to the property, ignored facts supporting

coverage and improperly denied Plaintiffs’ damages.

         16.      Plaintiffs did not agree with Mr. Jennings’ assessment of the damages to

their property.

         17.      Troy Brown determined that Plaintiffs’ property damages were grossly

undervalued by Mr. Jennings and STATE FARM LLOYDS.                     After inspecting the

property, Mr. Brown determined that there was wind damage to the roof and water

damage that entered through wind created openings. Mr. Brown provided an estimate of

damages in the amount of $138,338.60.

         18.      Plaintiffs then retained David G. Tamayo, P.E. to assist in determining the

extent of damage to the property. Mr. Tamayo inspected the property on January 12,

2018 with Plaintiffs and an adjuster of STATE FARM LLOYDS. Mr. Tamayo concluded

that winds from Hurricane Harvey caused and/or contributed to the damage to the

property.


         19.      Plaintiffs   contacted   STATE    FARM     LLOYDS       to   discuss   their

disagreement with the coverage determination made by Jennings. Defendant, STATE

FARM LLOYDS then retained Rimkus Consulting Group to investigate and evaluate the

claim. Rimkus Consulting Group then assigned Bruce L. Morris, P.E., to perform a visual

inspection of the property and determine the extent of the damage.



                                               4
  Case 6:19-cv-00075 Document 1 Filed on 08/22/19 in TXSD Page 5 of 15



       20.      Mr. Morris concluded in his July 16, 2018 report that Hurricane Harvey

had not caused damage to the office building and warehouse, moisture damage in the

employee area and employee storage was not related to storm-created opening in the

roofing system and moisture intrusion in the office building was the result of entry of

wind-driven rain through pre-existing openings in the roof and walls of the office

building. However, Mr. Morris also concluded that the bird-stops were displaced and

that he was unable to rule Hurricane Harvey out as the cause, stating instead “we do not

know when this displacement occurred or what caused it”. STATE FARM LLOYDS

completely ignored facts discovered during the investigation that supported coverage for

the insured’s damages.

       21.      Defendant, STATE FARM LLOYDS relied upon Mr. Jennings’ and Mr.

Morris’ inaccurate and unreasonable reports to deny the Plaintiffs’ damages.

Furthermore, Defendant, STATE FARM LLOYDS failed to accept or deny coverage for

the remaining damages in writing within the statutory deadline.

       22.      Based on the improper, inadequate, and incomplete investigation of

STATE FARM LLOYDS, and its representatives, the Plaintiffs’ damages were only

estimated at $1,218.32, which is less than the $8,000.00 deductible.

       23.      To date Plaintiffs have yet to receive full payment on their Hurricane

Harvey claim.

       24.      Defendant, STATE FARM LLOYDS ignored the information provided by

the Plaintiffs, their public adjuster, and the professional engineer hired by the Plaintiffs.

Instead, Defendant, STATE FARM LLOYDS chose simply to only rely on the portions




                                             5
  Case 6:19-cv-00075 Document 1 Filed on 08/22/19 in TXSD Page 6 of 15



of its adjuster’s, consultant’s, and vendors’ reports which supported the results-oriented

investigation and coverage decisions supporting denial of Plaintiffs’ claim.

       25.     Defendant, STATE FARM LLOYDS failed to perform its contractual

obligation to compensate Plaintiffs under the terms of the Policy.

   CAUSES OF ACTION AGAINST DEFENDANT, STATE FARM LLOYDS -
                COUNT I - BREACH OF CONTRACT

       26.     Each of the foregoing paragraphs is incorporated by reference in the

following.

       27.     Plaintiffs and Defendant STATE FARM LLOYDS executed a valid and

enforceable written insurance contract providing insurance coverage to the insured

location at 5007 Country Club Dr., Victoria, Texas 77904-2001. The policy provides

coverage for the peril of wind, hurricane and rain, such as those sustained during

Hurricane Harvey, among other perils.

       28.     All damages and loss to the Plaintiffs’ property were caused by the direct

result of a peril for which Defendant STATE FARM LLOYDS insured the Plaintiffs,

pursuant to the policy herein, specifically, the perils of hurricane, wind, and rain.

       29.     Defendant, STATE FARM LLOYDS sold the subject insurance policy to

Plaintiffs insuring the subject insured property in its “as is” condition.

       30.     Plaintiffs suffered a significant loss with respect to the property at issue

and additional expenses as a result of the high winds and rain that occurred during

Hurricane Harvey.

       31.     Plaintiffs submitted a claim to Defendant, STATE FARM LLOYDS

pursuant to the contract of insurance for damages as a result of high winds and rain that

occurred during Hurricane Harvey.



                                               6
  Case 6:19-cv-00075 Document 1 Filed on 08/22/19 in TXSD Page 7 of 15



        32.    Plaintiffs provided Defendant, STATE FARM LLOYDS, with proper

notice of damage to the exterior and interior of the subject insured property.

        33.    Defendant, STATE FARM LLOYDS ignored the information provided by

the public adjuster and other information provided by Plaintiffs that supported coverage

of Plaintiffs’ damage and chose to rely solely on its own consultants.

        34.    STATE FARM LLOYDS by and through its adjusters and representatives

have failed to properly evaluate the damages resulting from the covered cause of loss.

        35.    STATE FARM LLOYDS by and through its adjusters and representatives

failed to retain the appropriate experts and/or consultants to evaluate the hurricane winds

and water damages to the subject property.

        36.    As of this date, STATE FARM LLOYDS by and through its adjusters and

representatives have failed to pay for the hurricane winds and water damages to

Plaintiffs’ property.

        37.    Plaintiffs have attempted on numerous occasions to obtain full and

complete payment for covered losses pursuant to the insurance policy.

        38.    Defendant, STATE FARM LLOYDS, acting through its agents, servants,

representatives and employees has failed to properly investigate, evaluate and adjust

Plaintiffs’ claim for benefits in good faith and has further failed to deal fairly with

Plaintiffs.

        39.    Defendant, STATE FARM LLOYDS has failed and refused to evaluate

the information and surrounding facts regarding Plaintiffs’ covered claim, choosing

instead to hide behind palpably incorrect assumptions and conclusions of its agents,

employees or consultants.




                                             7
  Case 6:19-cv-00075 Document 1 Filed on 08/22/19 in TXSD Page 8 of 15



       40.     As of this date Defendant, STATE FARM LLOYDS continues to be in

breach of the contract.

       41.     STATE FARM LLOYDS ignored the information provided by Plaintiffs

and their public adjuster during the handling of the claim and did not make any payment

to indemnify Plaintiffs for the full amount of the covered damages.

       42.     STATE FARM LLOYDS failed to make any payment after receipt of the

additional information from Plaintiffs and their public adjuster.

       43.     The mishandling of Plaintiffs’ claim caused a delay in Plaintiffs’ ability to

fully repair the Property, resulting in additional damages.

     COUNT II - VIOLATIONS OF THE TEXAS UNFAIR OR DECEPTIVE
                          PRACTICES ACT

       44.     Each of the foregoing paragraphs is incorporated by reference in the

following.

       45.     Defendant STATE FARM LLOYDS is an entity that is required to comply

with Tex. Ins. Code Sections 541.051; 541.060; 541.061; and 541.151. Defendant’s

conduct constitutes multiple violations of the Texas Unfair or Deceptive Practices Act.

       1.      Misrepresenting a material fact or policy provision relating to coverage at

               issue;


               a. Making an untrue statement of material fact. STATE FARM LLOYDS

                   through its agents, employees, or consultants prepared an estimate of

                   damages that was misleading as to the value of damages to the subject

                   property stating the total damages were $1,218.32.




                                             8
Case 6:19-cv-00075 Document 1 Filed on 08/22/19 in TXSD Page 9 of 15



          b. Failing to state a material fact necessary to make other statements

             made not misleading, considering the circumstances under which the

             statements were made. STATE FARM LLOYDS through its agents,

             employees, or consultants failed to advise Plaintiffs that it failed to

             perform proper testing of the building and property in order to more

             accurately investigate and evaluate the damages resulting from the

             covered perils of hurricane, wind and rain.


          c. Making a statement in a manner that would mislead a reasonably

             prudent person to a false conclusion of a material fact. STATE FARM

             LLOYDS through its agents, employees, or consultants advised

             Plaintiffs and their public adjuster in a letter dated September 27, 2017

             that it had investigated and evaluated the damages to the subject

             property resulting from the August 26, 2017 hurricane and concluded

             its coverage determination, thereby misleading the Plaintiffs to

             conclude that a proper and complete investigation had been performed.


    2.    Failing to attempt in good faith to effectuate a prompt, fair, and equitable

          settlement of a claim with respect to which the insurer’s liability had

          become reasonably clear. STATE FARM LLOYDS failed to consider

          reports provided by Plaintiffs’ and failed to utilize information in the

          reports that would support coverage of Plaintiffs’ damages.


    3.    Failing to promptly provide a reasonable explanation of the basis in the

          policy, in relation to the facts or applicable law, for the insurer’s denial of



                                         9
 Case 6:19-cv-00075 Document 1 Filed on 08/22/19 in TXSD Page 10 of 15



               a claim. To date, Defendant has failed to provide a reasonable explanation

               of the basis of its denial of coverage for all of Plaintiffs’ damages.


       4.      Refusing to pay a claim without conducting a reasonable investigation

               with respect to the claim. STATE FARM LLOYDS through its agents,

               employees, or consultants failed to request its employees, agents, or

               consultants to perform proper testing of the building at the subject insured

               property in order to properly evaluate the extent and value of damages

               resulting from the Hurricane Harvey event of August 26, 2017.


       46.     Defendant’s unfair settlement practice in failing to conduct a proper and

thorough evaluation, failing to perform adequate testing of the building to more

accurately investigate and evaluate the damages, failing to advise Plaintiffs that it had not

performed proper testing of the building and had not properly investigated and evaluated

the damages, and preparing both a misleading and inaccurate damage estimate resulted in

Defendant’s failure to attempt in good faith to effectuate a prompt, fair, and equitable

settlement of the claims, even though Defendant’s liability under the policy was

reasonably clear, and constitutes an unfair method of competition and an unfair and

deceptive act or practice in the business of insurance. Tex. Ins. Code Sections 541.051,

541.060 and 541.061.

 COUNT III – VIOLATIONS OF THE PROMPT PAYMENT OF CLAIMS ACT


       47.     Each of the foregoing paragraphs is incorporated by reference here fully.




                                             10
 Case 6:19-cv-00075 Document 1 Filed on 08/22/19 in TXSD Page 11 of 15



       48.      Defendant’s conduct constitutes multiple violations of the Texas Prompt

Payment of Claims Act - Tex. Ins. Code Chapter 542. All violations made under this

article are made actionable by Tex. Ins. Code Section 542.060.

       49.      Specifically, Defendant failed to accept or reject Plaintiffs’ claim within

the time period or notify the Plaintiffs why it needed more time, as required by Tex. Ins.

Code 542.056.

       50.      Defendant failed to timely conduct a proper investigation of the damages

to the subject property resulting from a covered peril. resulting in a delay of payment of

adequate insurance benefits as contracted under the insurance policy between the parties.

       51.      Defendant’s failure to give adequate consideration to the information

provided by Plaintiffs’ public adjuster and Plaintiff’s retained engineer, which made

liability reasonably clear, resulted in additional delay of payment of the claim after

having sufficient information to make payment for such claim.

       52.      STATE FARM LLOYDS ignored the information provided by Plaintiffs

and Plaintiffs’ public adjuster during the handling of the claim and did not make a

payment.

       53.      STATE FARM LLOYDS, upon receipt of the David G. Tomayo, P.E.

report from Plaintiffs, had sufficient information to make full payment to Plaintiffs for

the damages, but as of this date has failed to do so.

                    COUNT IV - BREACH OF COMMON LAW
                   DUTY OF GOOD FAITH AND FAIR DEALING

       54.      Each of the foregoing paragraphs is incorporated by reference here fully.




                                             11
 Case 6:19-cv-00075 Document 1 Filed on 08/22/19 in TXSD Page 12 of 15



       55.     Defendant’s conduct constitutes a breach of the common law duty of good

faith and fair dealing owed to its insured pursuant to the insurance contract and in direct

contradiction of the applicable industry standards of good faith and fair dealing.

       56.     Defendant failed to conduct a proper and thorough evaluation, failing to

perform adequate testing of the building to more accurately investigate and evaluate the

damages, failing to advise Plaintiffs that it had not performed proper testing of the

building and had not properly investigated and evaluated the damages, and preparing

both a misleading and inaccurate damage estimate.

       57.     Defendant’s failure, as described above, to adequately and reasonably

investigate, evaluate, and pay the benefits owed under the insurance contract, knowing

full well through the exercise of reasonable diligence that its liability was reasonably

clear, resulted in a breach of the duty of good faith and fair dealing.

       58.     STATE FARM LLOYDS ignored the information provided by Plaintiffs’

public adjuster during the handling of the claim and did not make any payment.

       59.     STATE FARM LLOYDS failed to make any payment after receipt of the

additional information from the public adjuster and David G. Tomayo, P.E., when

STATE FARM LLOYDS knew or should have known liability was reasonably clear.

                     COUNT V – VIOLATIONS OF THE TEXAS
                      DECEPTIVE TRADE PRACTICES ACT

       60.     Each of the foregoing paragraphs is incorporated by reference here fully.

       61.     At all material times herein, Plaintiffs were “consumers” who purchased

insurance products and services from Defendant, STATE FARM LLOYDS and the

products and services form the basis of this action.




                                              12
 Case 6:19-cv-00075 Document 1 Filed on 08/22/19 in TXSD Page 13 of 15



        62.   Defendant STATE FARM LLOYDS has violated the Texas Deceptive

Trade Practices-Consumer Protection Act (“DTPA”) in at least the following respects:

              a. By accepting insurance premiums but refusing without a
                 reasonable basis to pay benefits due and owing, engaged in an
                 unconscionable action or course of action prohibited by DTPA §
                 17.50(a)(1)(3) in that Defendant STATE FARM LLOYDS took
                 advantage of Plaintiffs’ lack of knowledge, ability, experience,
                 and capacity to a grossly unfair degree, resulting in a gross
                 disparity between the consideration paid in the transaction and
                 the value received, all in violation of Chapters 541 and 542 of
                 the Texas Insurance Code;

              b. Generally engaging in unconscionable courses of action while
                 handling the claim; and/or

              c. Violating the provisions of the Texas Insurance Code, as further
                 described elsewhere herein.


                            KNOWLEDGE AND INTENT

        63.   Each of the acts described above, together and singularly, was done

“knowingly” and “intentionally” and was a producing cause of Plaintiffs’ damages

described herein.

                             DAMAGES AND PRAYER

        64.   WHEREFORE,          PREMISES         CONSIDERED,       Plaintiffs   herein,

complain of Defendant STATE FARM LLOYDS’ acts and omissions and pray that,

Defendant be cited to appear and answer and that upon a final trial on the merits,

Plaintiffs recover from Defendant the following:

        65.   Plaintiffs would show that the aforementioned acts, taken together or

singularly, constitute the proximate and/or producing causes of damages sustained by

Plaintiffs.




                                           13
 Case 6:19-cv-00075 Document 1 Filed on 08/22/19 in TXSD Page 14 of 15



       66.     For breach of contract by Defendant, STATE FARM LLOYDS, Plaintiffs

are entitled to regain the benefit of their bargain, which is the amount of the claims,

together with attorney’s fees, pursuant to Tex. Civ. & Rem. Code Sec. 38.001 et seq.

       67.     For noncompliance with the Texas Unfair or Deceptive Practices Act by

Defendant, STATE FARM LLOYDS, Plaintiffs are entitled to actual damages, which

includes the loss of the benefits that should have been paid pursuant to the policy,

including but not limited to direct and indirect consequential damages, mental anguish,

court costs and attorney’s fees. For knowing conduct of the acts complained of, Plaintiffs

ask for three (3) times its actual damages, pursuant to Tex. Ins. Code Ann. Section

541.152 et seq.

       68.     For noncompliance with the Texas Prompt Payment of Claims Act by

Defendant, STATE FARM LLOYDS, Plaintiffs are entitled to the amount of their claim,

as well as ten (10) percent interest per annum post judgment interest, together with

reasonable and necessary attorney’s fees, as allowed by law, and for any other further

relief, either at law or in equity, to which it may show itself to be justly entitled, pursuant

to Tex. Ins. Code Sec. 542.058 et seq. and 542.060 et seq.

       69.     For violations of the common law duty of good faith and fair dealing by

Defendant, STATE FARM LLOYDS, Plaintiffs are entitled to actual damages, direct and

indirect consequential damages, mental anguish, and exemplary damages.

       70.     For noncompliance with the Texas Deceptive Trade Practices Act

(“DTPA”) by Defendant, STATE FARM LLOYDS, Plaintiffs are entitled to actual

damages, which includes the loss of the benefits that should have been paid pursuant to

the policy, including but not limited to direct and indirect consequential damages and




                                              14
 Case 6:19-cv-00075 Document 1 Filed on 08/22/19 in TXSD Page 15 of 15



mental anguish damages, court costs and attorney’s fees. For knowing conduct of the

acts complained of, Plaintiffs ask for three (3) times their damages, pursuant to the

DTPA and Tex. Ins. Code Ann. Section 541.152 et seq.

                                   JURY DEMAND

       71.    Plaintiffs respectfully demand a trial by jury.



                                            Respectfully submitted,

                                            PANDIT LAW FIRM, L.L.C.


                                            BY: /s/ Phillip N. Sanov
                                            PHILLIP N. SANOV, Bar No. 17635950
                                            CARLA R. DELPIT, Bar No. 2248226
                                            One Galleria Tower
                                            2700 Post Oak Blvd., 21st Floor
                                            Houston, Texas 77056
                                            Telephone: (832) 583-5663
                                            Facsimile:      (504) 313-3820
                                            Email: psanov@panditlaw.com
                                                    cdelpit@panditlaw.com

                                            ATTORNEYS FOR PLAINTIFF
                                            DONALD M. PARKS and
                                            BARBARA J. PARKS d/b/a
                                            AQUA PURIFICATION, INC.




                                           15
